Citation Nr: 1620909	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, initially rated as 10 percent disabling before April 16, 2014and rated as 40 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for neuritis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1980 and from June 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The September 2007 rating decision granted entitlement to service connection for intervertebral disc syndrome with degenerative arthritis of the lumbar spine and neuritis in the left lower extremity.  It assigned initial 10 percent ratings for both disabilities, effective September 30, 2006.

A notice of disagreement was received in February 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

In the course of this appeal, a February 2015 rating decision issued by the Appeals Management Center in Washington, DC, increased the rating for the low back disability to 40 percent effective April 16, 2014.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2014, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In October 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to April 16, 2014, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability did not manifest in ankylosis or forward flexion to 60 degrees or less; combined range of motion of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

2.  On and after April 16, 2014, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability does not manifest in unfavorable ankylosis, and he does not suffer from incapacitating episodes totaling six weeks during a 12-month period requiring bed rest and treatment prescribed by a physician.

3.  The Veteran's neuritis of the left lower extremity is manifested by symptoms that may be characterized as no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2014, the criteria for assignment of an initial evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  On and after April 16, 2014, the criteria for assignment of a rating in excess of 40 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for neuritis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  

The RO also arranged for the Veteran to undergo VA examinations in connection with his claims in March 2007, July 2009, January 2010, December 2011, and November 2014.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

During the April 2014 Board hearing, the undersigned explained the issues for which the hearing was being conducted, identified the elements of the Veteran's claims that had not been substantiated, and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran's intervertebral disc syndrome with degenerative arthritis of the lumbar spine was initially rated as 10 percent disabling from September 30, 2006, through April 15, 2014, and as 40 percent disabling on and after April 16, 2014.  This disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), which assigns ratings based on either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's neuritis of the left lower extremity is currently rated as paralysis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  This disability is assigned a 10 percent rating.

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate symptomatology, a 40 percent rating for moderately severe symptomatology, and a 60 percent rating for severe symptomatology.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board notes that words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2015).

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Turning to the evidence of record, the Veteran underwent VA examinations in connection with these claims in March 2007, July 2009, January 2010, December 2011, and November 2014.

In relevant part, the March 2007 VA examination report notes that the Veteran has reported stiffness, weakness, and pain in the back.  He has pain four times per day, each time lasting an hour that travels down the back of his left leg to the left foot.  It can be brought on by physical activity and alleviated with rest.  He can function without medication at the time of pain.  He does not receive treatment.  This disability does not cause incapacitation.  In terms of functional impairment, he has trouble walking and standing for long periods.  He also has trouble climbing, bending, and lifting.  The pain is aching, sharp, and cramping with a level of 8 out of 10 in severity.  He has tingling and numbness, abnormal sensation, anesthesia, and weakness.  His symptoms affect his ability to stand, sit, walk, or run for more than a few minutes.  He complains of tingling in the left leg and foot and that his left leg and foot fall asleep.  Symptoms occur intermittently, as often as three times each day, with each lasting an hour.  He had 500 attacks within the past year.  

Flexion was to 70 degrees with pain at 70 degrees.  Extension was to 20 degrees with pain at 20 degrees.  Left and right lateral flexion and left and right rotation were to 30 degrees without pain.  After repetitive use, joint function was additionally limited by pain, but the additional limitation did not further decrease the range of motion.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures.  

There was sensory deficit of the left back of the thigh, left lateral leg, and left lateral foot.  Reflex examination reflected knee jerk 2+ and ankle jerk 1+.  Intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  There was left sciatic nerve involvement revealing findings of neuritis.  There was sensory dysfunction with findings of decreased sensation to light touch and pin prick in left lateral and posterior leg.  The neurological examination noted motor dysfunction with findings of left knee flexion/extension weakness.  Motor power was 5/5.  There was sensory dysfunction with findings of decreased sensation to light touch and pin prick in left lateral and posterior leg.  

The July 2009 VA examination report notes that the Veteran is able to walk 40 yards in approximately 15 minutes.  He had a history of falls.  He reported no stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  His pain is located on the back and the leg and occurs 10 times per day and lasts two hours.  He described the pain as "severe."  It can be exacerbated by physical activity.  It is relieved by rest and Ibuprofen 600.  He can function with medication.  During flare-ups, he experiences limitation of motion, which he describes as being unable to walk, stand, and bend.  He is not receiving treatment and has never been hospitalized or had surgery.  He reported his condition has not resulted in any incapacitation.  

Due to nerve disease, there is tingling and numbness, pain, and weakness of the affected parts.  There is no abnormal sensation, anesthesia, and paralysis of the affected part.  The symptoms occur constantly.  He treats them with Ibuprofen.  

On examination, posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  There was no weakness, and muscle tone was normal.  Musculature was normal.  There was negative straight leg raise bilaterally.  Lasegue's sign was negative.  There was no ankylosis.  

Flexion was to 85 degrees.  Extension, right and left lateral flexion, and right and left rotation were to 30 degrees.  Pain occurred at the end of all of these ranges of motion.  Repetitive motion was possible, with no additional degree of limitation.  The joint function was additionally limited after repetitive use by pain.  

Neurological examination revealed that motor function and sensory function were within normal limits.  Left lower extremity reflexes revealed knee jerk and ankle jerk were 3+.  Peripheral nerve involvement was not evident during examination.  

The January 2010 VA examination report notes normal posture and gait.  Musculoskeletal examination revealed normal findings with no paralysis, weakness, atrophy, or loss of tone.  On neurological examination, motor function and sensory function were within normal limits.  Knee jerk and ankle jerk were 3+.  

The December 2011 VA examination report notes that the Veteran has limitation of walking due to his spine and can only walk 500 yards in 15 minutes.  He has not experienced falls.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He reported weakness of the spine and the leg.  He reported no bowel or bladder problems but reported erectile dysfunction in relation to the spinal condition.  He reported constant lower back pain that travels to his legs.  He described the pain as "severe."  It can be exacerbated by physical activity and is relieved by rest.  He can function with medication.  He has never been hospitalized nor had surgery due to his back.  He reported his condition has not resulted in incapacities in the past 12 months.  He reported that he cannot lift heavy objects and walk for long periods of time.  He indicated that he does not experience flare-ups.  He has not received treatment and does not experience any overall functional impairment due to his neuritis.  He has mild intermittent pain in the left lower extremity.  

Flexion was to 90 degrees or greater, with pain beginning at 90 degrees or greater.  Extension, right and left lateral flexion, and right and left rotation were to 30 degrees or greater with objective evidence of pain beginning at 30 degrees or greater.  He was able to perform repetitive-use testing with no additional limitation in range of motion or functional loss or functional impairment.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm.  His lower extremities did not have diminished function.  Muscle strength was 5/5 and there was no muscle atrophy.  Muscle examination revealed no paralysis, weakness, atrophy, or loss of tone.

Neurological examination of the left lower extremity revealed peripheral pulses at 2+.  Sensory examination to light touch was normal for all dermatomes.  Left lower extremity reflexes for knee jerk and ankle jerk were 2+.  He had no symptoms or examination findings of lower extremity peripheral neuropathy.  He did not have any neurologic abnormality or findings related to a thoracolumbar spine condition.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  It was noted that the Veteran is able to carry on sedentary desk jobs that do not require very strenuous activities, carrying heavy objects, and prolonged ambulation.  

The November 2014 VA back examination report notes that the Veteran has a diagnosis of intervertebral disc syndrome with degenerative arthritis.  It notes that the Veteran's back pain increases as the day progresses.  He continues to experience intermittent pain after prolonged sitting or standing.  He does not report flare-ups that impact the function of the back.  He reported functional loss or impairment in that he has pain after walking, sitting, or standing more than 45 minutes to an hour.  On examination, flexion was to 30 degrees, extension was to 20 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 30 degrees or greater.  There was no change in range of motion after repetitive testing.  There was pain on range of motion.  There was no localized tenderness or pain on palpation.  The Veteran had guarding or muscle spasm.  His gait was normal.  Spinal contour was abnormal.  The Veteran had less movement than normal and pain on movement.  There is no functional loss during flare-ups or when the back is used repeatedly over a period of time.  There was no ankylosis.  Muscle strength was normal, and the Veteran did not have muscle atrophy.  

There were no other neurologic abnormalities or findings associated with this disability.  The Veteran had not had any incapacitating episodes in the past 12 months.  It was noted that the Veteran can only perform light physical and sedentary employment due to his back.  

The November 2014 VA peripheral nerve examination report notes that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  It notes that the Veteran reported his pain recurs when he walks, and he occasionally uses a cane.  The pain can last all day and usually occurs every day.  He reported the left leg occasionally gets weak.  He has no symptoms attributable to any peripheral nerve condition.  Muscle strength was normal.  Deep tendon reflexes and sensory examination were normal.  The Veteran had no trophic changes attributable to peripheral neuropathy.  It was expressly noted that no nerves of the lower extremities were affected.  The Veteran's ability to work was not affected by a peripheral nerve condition.   

The Veteran testified at his April 2014 Board hearing that if he walks a half of a block or a block, it starts pinching and then he has to sit down.  He reported this occurs daily.  He reported that he has neuritis in his left leg and will lose some strength in it and have to sit down.  He reported that he has fallen once due to his leg.  He reported that he has been given cortisone shots for his leg.  He reported that he starts using a cane when his leg is bothering him.  He reported an average pain level of 5 or 6 out of ten when he is not on pain medication.  

A.  Intervertebral Disc Syndrome with Degenerative Arthritis of the Lumbar Spine

As noted above, the Veteran's intervertebral disc syndrome with degenerative arthritis of the lumbar spine was initially rated as 10 percent disabling from September 30, 2006, through April 15, 2014, and as 40 percent disabling on and after April 16, 2014.

Based on the above, the Board finds that entitlement to a rating in excess of 10 percent is not warranted prior to April 16, 2014, and a rating in excess of 40 percent is not warranted on or after that date.  

Prior to April 16, 2014, the range of motion measurements that are noted above are not so limited as to qualify for a rating in excess of 10 percent, even when taking into consideration any additional functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement.  Nor does the record reflect that the Veteran's back disability is manifested by any of the other criteria during this period.  Specifically, the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

On and after April 16, 2014, the evidence does not reflect unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85(1997).  

Nor is an increased rating warranted based on incapacitating episodes, as none of the evidence of record reflects that the Veteran has experienced incapacitating episodes as defined by the applicable rating criteria.  

Finally, there is no evidence of bowel or bladder dysfunction caused by the low back disability.  To the extent that the Veteran reported erectile dysfunction in relation to the spinal condition at the December 2011 VA examination; he is already service-connected for erectile dysfunction.  

Therefore, the Board finds that entitlement to an increased rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial rating in excess of 10 percent prior to April 16, 2014, and a rating in excess of 40 percent on and after that date is not warranted. 

B.  Neuritis of the Left Lower Extremity

As noted above, the Veteran has requested a rating in excess of 10 percent for neuritis of the left lower extremity.  The Board finds that the above evidence demonstrates that an increased rating is not warranted, as it does not demonstrate neuritis of the left lower extremity that is manifested by at least moderate, incomplete paralysis.

The Board notes that the VA examinations dated in December 2011 and November 2014 reveal findings consistent with "wholly sensory" impairment.  As noted above, such findings warrant a rating consistent with mild or, at the very most, moderate disability.  (Because the Veteran's neuritis is not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, the Veteran's neuritis does not qualify for the maximum rating of moderately-severe, incomplete paralysis pursuant to 38 C.F.R. § 4.123.)  On examination, there were no symptoms or examination findings of lower extremity peripheral neuropathy.  In addition, muscle strength and function were normal, and there was no paralysis, weakness, atrophy, loss of tone, or neurologic abnormality on both examinations.  The Board  therefore finds that the Veteran's neuritis of the left lower extremity does not warrant a characterization of greater than mild impairment based on the December 2011 and November 2014 VA examination reports.

VA examinations dated in March 2007, July 2009, and January 2010 contain findings of motor impairment, meaning that this disability was more than "wholly sensory."  Specifically, the March 2007 VA examination report noted hypoactive ankle jerk and left knee flexion/extension weakness.  The July 2009 and January 2010 VA examination reports revealed knee jerk and ankle jerk that were hyperactive without clonus.  However, for reasons explained below, the Board finds that the Veteran's neuritis of the left lower extremity was not so severe as to warrant a characterization as moderate rather than as mild.  

Specifically, in addition to the above impairment, the March 2007 examination report noted decreased sensation to light touch and pin prick.  Peripheral nerve involvement was not evident during the July 2009 examination and musculature was normal.  In addition, motor function and sensory function were within normal limits on the January 2010 VA examination.  Given that the above impairment was described as relatively mild and that these examination reports reflect no pertinent symptomatology other than that which is reflected in herein, the Board finds that the overall level of impairment reflected by the above findings represents mild rather than moderate disability.  

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a rating in excess of 10 percent for neuritis of the left lower extremity is not warranted during any portion of this appeal.

C.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disability and neuritis of the left lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's low back disability is primarily manifested by symptoms of pain, limited motion, stiffness, weakness, trouble climbing, bending, and lifting.  The rating criteria for the Veteran's service-connected lumbar spine disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

The Board also finds that the rating criteria of Diagnostic Code 8520 for the Veteran's service-connected neuritis adequately contemplate the impairment that is demonstrated in the evidence of record, as they consist of overall estimates of the level of severity of the disability at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's neuritis is primarily manifested by symptoms of pain, tingling, numbness, abnormal sensation, and weakness which cause some interference with prolonged walking, standing or running.  The peripheral nerves ratings contemplate symptoms such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, which is at times excruciating.  See 38 C.F.R. § 4.124a (2015).  Such symptoms are contemplated by these applicable rating criteria, and are not exceptional or unusual features of the lower extremity disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran has certainly contended that his lumbar spine and left lower extremity disabilities interfere with his ability to work, he has not specifically contended that these particular disabilities render him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU due specifically to the disabilities at issue in this case has been raised by neither the Veteran nor by the record.


ORDER

Entitlement to a higher rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, initially rated as 10 percent disabling prior to April 16, 2014, and rated as 40 percent disabling thereafter, is denied.

Entitlement to an initial evaluation in excess of 10 percent for neuritis of the left lower extremity is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


